United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C. widow of H.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CITIZENSHIP & IMMIGRATION
SERVICES, Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0966
Issued: July 26, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 9, 2021 appellant filed an appeal from an August 6, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
assigned Docket No. 21-0966.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.2
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.3

1

The Board notes that appellant’s AB-1 form indicates that she is appealing from a purported April 23, 2021
decision of OWCP; however, the case record does not contain a final adverse decision of that date. The most recent
final adverse decision of OWCP is dated August 6, 2018.
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

3

Id. at § 501.3(e).

The 180th day following the August 6, 2018 decision was February 2, 2019. As appellant
did not file an appeal with the Board until June 9, 2021, more than 180 days after the August 6,
2018 OWCP decision, the Board finds that the appeal docketed as No. 21-0966 is untimely filed.
The Board is without jurisdiction to review the appeal. Appellant has not offered a reason to
explain the failure to timely file an appeal with supporting documentation sufficient to establish
compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”4
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0966 is dismissed.
Issued: July 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

Id. at § 501.6(d).

2

